Case 1:20-cv-01402-DCJ-JPM Document 6 Filed 02/12/21 Page 1 of 1 PageID #: 39




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION

HAROLD CHAPMAN, #349954,               CIVIL DOCKET NO. 1:20-CV-1402-P
Plaintiff

VERSUS                                 JUDGE DAVID C. JOSEPH

WARDEN HOME,                           MAGISTRATE JUDGE JOSEPH H.L.
Defendant                              PEREZ-MONTES


                                JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 5], and after a de novo review of the record,

noting the absence of objection, having determined that the findings and

recommendation are correct under the applicable law;

      IT IS ORDERED that the Plaintiff’s Petition for Writ of Habeas Corpus [ECF

No. 1] is DENIED and DISMISSED WITH PREJUDICE.

      THUS, DONE AND SIGNED in Chambers on this 12th day of February 2021.




                                          DAVID C. JOSEPH
                                          UNITED STATES DISTRICT JUDGE
